
	
		II
		112th CONGRESS
		2d Session
		S. 3367
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2012
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Select Committee on
			 Intelligence
		
		A BILL
		To deter the disclosure to the public of evidence or
		  information on United States covert actions by prohibiting security clearances
		  to individuals who make such disclosures. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Deterring Public Disclosure of
			 Covert Actions Act of 2012.
		2.Prohibition on
			 security clearances for individuals who disclose to the public evidence or
			 information on United States covert actions
			(a)ProhibitionConsistent
			 with administrative procedures and due process afforded under otherwise
			 applicable laws and regulations, an individual described in subsection (b) may
			 not receive, retain, or otherwise possess a security clearance for access to
			 classified information.
			(b)Covered
			 individualsAn individual described in this subsection is any
			 individual—323
				(1)who—
					(A)serves as an
			 officer, employee, contractor, or member of an advisory board of the Federal
			 Government; or
					(B)otherwise
			 possesses an active security clearance;
					(2)who is known or
			 determined, in accordance with applicable law or regulations, to have publicly
			 disclosed the existence of, or discussed classified details relating to, a
			 covert action (as that term is defined in section 503(e) of the National
			 Security Act of 1947 (50 U.S.C. 413b(e))); and
				(3)who makes the
			 disclosure, or discusses the details, described in paragraph (2) without prior
			 authorization from an original classification authority.
				
